MEMORANDUM **
Maria del Refugio Rodriguez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion by concluding that Rodriguez did not establish that the conduct of prior counsel resulted in prejudice to her, and thus did not provide a basis to reopen. See id. at 901-02.
Rodriguez’s motion to accept her late reply brief is granted. The Clerk shall file the reply brief submitted on November 16, 2006.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.